Tuck, J.,
delivered the following dissenting opinion:
I propose, very briefly, to state wherein 1 dissent from the opinion of the court in this case.
Under the Constitution and laws, the Mayor and City Council of Baltimore have power to condemn, in fee-simple, land or water, if there is a necessity for so doing, in order to cany out the purposes of the Act of 1853. This was admitted by the appellant’s counsel. That Act makes the city authorities judges of the expediency and necessity in the particular instance in which they may seek to assert their rights, and when they have made a condemnation, and it has been ratified by the proper court, the correctness of their judgment on that question cannot be reviewed by us. 1 deem it unnecessary to refer to the cases on the point, further than to say that, I think it fully sustained by some of those cited in argument.